Mikoll, J.
(dissenting). I respectfully dissent.
Supreme Court held that respondent, having failed to address at the administrative level whether the first two charges in the indictment2 were outside the scope of employment, was precluded from so arguing in Supreme Court. The court went on to hold that since respondent is so precluded, “it is clear that at least some of the charges occurred during the scope of petitioner’s employment”. The court also held that since reimbursement may be denied only where all of the charges are outside the scope of employment, petitioner Robert C. Gregory is entitled to reimbursement. It also concluded that, in any event, respondent’s finding that the third and fourth charges were outside the scope of employment was “arbitrary and capricious and without any rational basis”.
I agree that respondent is precluded from arguing in this proceeding that the first two charges were outside the scope of employment. I disagree, however, with Supreme Court’s conclusion that the effect of this preclusion is tantamount to a finding that those charges occurred during the scope of Gregory’s employment. Rather, it is clear only that respondent made no findings with respect to charges three and four. It follows logically, therefore, that his determination was made without adequate findings or upon application of an incorrect standard. Hence, I find no basis upon which to conclude, as does the majority, that “the record is complete enough to enable the court to render a final judgment on the merits”. Nor do I agree that “the agency is merely seeking a second chance to reach a different determination on the merits”. Clearly, at the time respondent made his determination, he believed it to be sufficient, for purposes of denying reimbursement, that one or *923more of the charges was outside the scope of employment. He has since conceded that denial is proper only where all of the charges are outside the scope of employment. Presumably, this concession derives from the holding of Supreme Court, relying on Matter of LoRusso v New York State Off. of Ct. Admin. (229 AD2d 995), as we find no express requirement elsewhere. That respondent may not now raise grounds not originally raised does not alter the fact that his findings were incomplete. While the majority acknowledges that remittal is appropriate where findings are incomplete or an improper standard underpins the agency’s determination, it cites Matter of Hartje v Coughlin (70 NY2d 866) in support of its refusal to remit here. Matter of Hartje v Coughlin (supra) involved inmate disciplinary proceedings where the Department of Correctional Services’ determinations were found to be unsupported by substantial evidence and, as such, remittal for new hearings, to “present additional evidence that was available but unaccountably withheld” at the time of the first hearing, was not permitted (id., at 868 [emphasis supplied]). Here, however, respondent does not seek to adduce new evidence but rather to render a determination upon all charges.
Concededly, the preceding discussion would be unnecessary if respondent’s finding with respect to charges three and four was arbitrary and capricious. Here again, however, I disagree with Supreme Court and believe that reliance upon our decision in Matter of Schulz v Doetsch (217 AD2d 861) is misplaced. The charge of tampering with physical evidence (Penal Law § 215.40 [2]) was based upon Gregory’s deliberate suppression, and later destruction, of evidence that had been delivered to him by a crime victim, with the intent to shield the perpetrator from criminal prosecution. Similarly, the charge of official misconduct (Penal Law § 195.00 [2]) was based upon his knowingly refraining from performing a duty imposed upon him by law or inherent in the nature of his office, i.e., the identification and apprehension of the individual involved in the accident whose identity was known to him and whose efforts to avoid identification arid prosecution he intentionally furthered. I can envision no clearer example of conduct outside the scope of a police officer’s employment; the conduct was criminal, and is no less so because he escaped prosecution therefor by pleading guilty in an administrative proceeding.* I see no parallel to the conduct in Matter of Schulz v Doetsch (supra), which *924involved allegations of improper property assessments and other claimed irregularities by the Town of Cortlandt assessors in the performance of their official business.
Accordingly, I would reverse Supreme Court’s judgment and remit for further proceedings. Ordered that the judgment is affirmed, with costs.

. The counts in the indictment involving petitioner Robert C. Gregory were actually counts 12 through 15; for ease of reference herein they are referred to as charges 1 through 4.


 It is interesting to note, although apparently not an issue here, that the agreement between Gregory and petitioner Police Benevolent Association of the New York State Troopers, Inc. entitles the latter to reimbursement from *924Gregory in the event he were “acquitted” of the criminal charges and received reimbursement under Public Officers Law § 19.